COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-431-CR





SHERMAN DURWETT HARRIS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant’s appointed counsel on appeal has sent us a waiver of appeal signed by Appellant and his trial counsel in open court thirteen days after Appellant was convicted and sentenced and filed his notice of appeal.  The waiver specifically provides that Appellant does not want to appeal his conviction and sentence.  Liberally construing this document as a motion that substantially complies with rule 42.2(a) of the rules of appellate procedure,
(footnote: 2) and no decision of this court having been delivered, we grant Appellant’s request  and dismiss the appeal.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  March 1, 2007

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:Tex. R.
 
App
. P. 42.2(a).


3:See id.
; 
Tex. R. App. P.
 43.2(f).